.:


                                                              :;



                                                                   ,   ,.   ,,




Honorable Theo Ash
County Attorney, Taylor    County
Abilene, Texas

Dear Sir:                             Opinion No. O-6123
                                      Re: Under the given facts, what
                                            officer has the authority~ to’ ”
                                            order a bond election in a
                                            common consolidated     school
                                            district of Taylor County?

Attention:   Mr. Dan Abbott,
             Assistant County Attorney.




                We have your letter of recent date in which you state
that there is some question as to what officer has authority to order
a bond election, because it has never been decided whether such dis-
trict is a common school district or a rural high school district.

                  In our Opinion No. o-2035,     which was approved April
8, 1940, we beld that this district was not a legally created common
consolidated    school district nor was it a legally created rural high
school district, and we suggested that proper action be taken under
the general law to obviate the difficulty concerning the status of the
district.   With the proceedings    which you submit with your letter, it
is shown that on the 15th day of May, 1941 an election was held to
consolidate   Iberia Common School District No. 38, Taylor County,
Texas, with Wiley Common Consolidated           School District No. 11 of
Taylor County.      This election carried unanimously     and the order of
the Commissioners”       Court pursuant to said election, establis,hed
Wiley Common Consolidated         School District No. 11 of Taylor County,
and you are, therefore,     advised that said district is a common con-
solidated school district,    and that the County Judge of Taylor County
is the only proper person authorized to order a bond election upon
petition of twenty (20) or more property taxpayers,        whose property
has been duly rendered in the district.
-~‘!c:/:. ~&&able   Theo Ash,   page 2 (O-6123)




                        The election to consolidate   the two districts held on May
      ,: 15, 1941 was held in strict compliance   with Article 2806, Revised Stat-
         utes of 1925. The bond election should be held in accordance     with the
         laws governing bond elections in common school districts.

                                                       Yours   very truly

                                                       ATTORNEY      GENERAL    OF TEXAS



                                                       By   Is/ C. F. Gibson
                                                            C. F,. Gibson
                                                                Assistant

        CFG:EP/cm
           OK
            F.D.

        APPROVED      JUL 31.   1944


        /s/  Geo. Blackburn
        (Acting) ATTORNEY       GENERAL     OF TEXAS


                                                               APPROVED
                                                                 Opihion
                                                               Committee

                                                                 BY/s/   BWB
                                                                     Chalrman